                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 STEPHANIE KAY KNAPP,

        Plaintiff,
                                                                  Case No. 1:18-cv-1278
 v.
                                                                  HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/


                                           ORDER

       Plaintiff seeks judicial review of a decision of the Commissioner of the Social Security

Administration. 42 U.S.C. § 405(g). The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on January 27, 2020, recommending that this Court vacate the

Commissioner’s decision and that this matter be remanded for further factual findings under

sentence four of 42 U.S.C. § 405(g). The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 15) is APPROVED and ADOPTED as the Opinion of the Court, and the decision

of the Commissioner of Social Security is VACATED and this matter is REMANDED.

       A Judgment will be entered consistent with this Order.




Dated: February 11, 2020                                    /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
